DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claims 1, 4, 5, 7, 8, 12, and 13 are objected to because of the following informalities:
In claim 1, line 9, “100 ps” should be –100 picoseconds--.
In claim 4, line 1, “occurring,” should be –occurring--.
In claim 4, line 2, “substance selected” should be –substance is selected--.
Claim 5 appears to have multiple duplicate recitations. For the purposes of compact prosecution Examiner will be interpreting the claim to read as follows:
5. (Currently Amended) The method of claim 1, wherein the method further comprises treating (UV) exposure to provide UV, EMF treated cells, tissues, proteins, fats, or organs in vitro, in vivo, or in situ.

Claim 7 appears to have grammatical errors in the claim.  For the purposes of compact prosecution the claim is being interpreted as follows:

7. (Currently Amended) A method of claim 6, wherein the use of laser generating pulses of light, pulsed sound frequencies and pulsed electromagnetic fields (EMFs) at pulsed frequencies [using] uses a frequency tone generator or system of frequency tone generators having [using] one or more copper rings, said having substantially the same radius, wherein the one or more copper rings intersect with each other such that the center of each disk is adjacent to a perimeter portion of the other copper rings.

In claim 8, line 4, “the copper rings” should be –the one or more copper rings--.
In claim 12, line 9, “is to an amount” should be –is an amount--.
In claim 13, line 2, “is to an amount” should be –is an amount--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites that the electromagnetic field (EMF) pulses range from tens of nanoseconds to ten femtoseconds and have durations selected from 10 picoseconds to 10000 nanoseconds. While these numbers claimed are disclosed for lasers in the specification, the specification does not show the range claimed for use in for electromagnetic field pulses and sound pulses. 
 Claims 2-13 inherit the deficiencies of claim 1 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “pulsed electromagnetic frequencies (EMFs)” in line 2. The specification has both “pulsed electromagnetic frequencies” and “pulsed electromagnetic fields” with EMF’s being directed to the latter. It is unclear what the limitation is meant to be. For the purposes of compact prosecution Examiner is interpreting the EMFs to be “pulsed electromagnetic fields”.
Claim 1 recites frequencies for the pulses in line 5. However, it is not clear what the units for the claimed frequencies are.
Claim 1 recites the limitation “pulses of EMFs” in line 6. It is not clear if this is a new instance of the same pulses mentioned in line 4 of the claim. 
Claim 1 recites the limitation “including pulses of EMFs” in line 7. It is not clear what the limitation is in reference to the claim.
Claims 2-13 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 2 is unclear as “due to removal” does not state an actual method step.
Claim 3 recites the limitation “in the form of” in line 1. It is not clear what this limitation is meant to encompass.
Claim 3 is unclear. The limitation “or treated inflammation of cells…in situ” does not fall into the category of “one or more non-naturally occurring substance” mentioned in line 1. There may be a missing word or phrase that is supposed to be present.
Claim 4 recites the limitation "the one or more of a purified natural, or a non-naturally occurring, substance" in lines 1-2.  There is insufficient antecedent basis for the purified natural substance limitation in the claim.
Claim 5 is unclear what is going with claim 5 because of what appears to be multiple duplicate recitations. For the purposes of compact prosecution Examiner will be interpreting the claim to read as follows:

5. (Currently Amended)The method of claim 1, wherein the mothed further comprises treating (UV) exposure to provide UV, EMF treated cells, tissues, proteins, fats,  or organs in vitro, in vivo, or in situ.

Claim 6 recites the limitation "the application step (a)", “the applying step (b)”, and “the use” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is unclear. It cannot be determined what the application and applying steps are.
Claim 7 recites the limitation “one or more copper rings with substantially the same radius” in line 3. It is not clear to what degree of “the same” is encompassed. 
Claim 7 recites the limitation "the same" in line 3; “the center” and “each disk” in line 4; and “the other copper rings” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the length" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is unclear because it cannot be determined what is performing the vibrating.
Claim 9 recites the limitation “the copper rings” in line 3"the force" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “wherein a primary coil of the copper rings at said one or more EMF frequencies that are resonant with a secondary frequency at which a secondary coil of the copper rings vibrate that balances the force of gravity within a magnetic field produced by the copper rings” in lines 3-5. It is not clear what this means. 
Claim 10 recites the limitation "substantially" in line 1. It is not clear to what extent the term “substantially” encompasses.
Claim 12 recites the limitation "the increase, reduction, or improvement" in line 2 and “the presence” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the term “normal physiological levels” in line 9. It is unclear what this phrase is meant to encompass.
Claim 13 recites the limitation "the increase, reduction, or improvement", “the sugar levels”, and “the blood” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the term “normal physiological levels” in lines 2-3. It is unclear what this phrase is meant to encompass.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) treating biological components with a pulsed electromagnetic field and include sound or light, which can be interpreted as any living organism being subjected to the earth’s magnetic field, while under the sun and listening to sounds while in nature. This judicial exception is not integrated into a practical application because no additional elements are recited outside of the treating step and no machine needed to perform the claimed treatment step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the magnetic field of the earth naturally pulses and light form the sun would include the claimed frequencies. Sounds of nature can be considered natural and would also contain the frequencies of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0220821 (O’Connell et al., hereinafter O’Connell).
In regards to claims 1 and 10, O’Connell discloses a brain stimulation system (title and abstract). O’Connell shows in paragraphs 98 and 168-170 shows a system that stimulates using electromagnetic fields, light, and sound a patient’s brain tissue, which would be mammalian 
Claims 2, 3, 4, and 12-13 are directed towards the intended result of an actively recited process step. Claims that merely express the intended result of an actively recited process step are not given weight (MPEP 2111.04).  

Claim(s) 1-6, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0151436 (Flaherty et al., hereinafter Flaherty).
In regards to claim 1, 5, and 10, Flaherty discloses a brain stimulation system with multiple stimulation modes (title and abstract). Flaherty shows in paragraphs 113-114 and 129 treating a patient’s brain tissue with electromagnetic, ultraviolet, and sonic energies.   
Claims 2, 3, 4, and 12-13 are directed towards the intended result of an actively recited process step. Claims that merely express the intended result of an actively recited process step are not given weight (MPEP 2111.04).
In regards to claim 6, Flaherty discloses the limitations of claim 1. In addition, the device would naturally have to use a frequency tone generator, as shown in figure 3 (programmable frequency generator - 151).

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 7, the prior art does not teach or suggest a method, as disclosed by Applicant, where the tone generators have one or more copper rings with a same radius, wherein the one or more copper rings intersect with each other such that a center of each ring is adjacent to a perimeter of other copper rings among the one or more copper rings.
In regards to claim 8, the prior art of record does not teach or suggest a method, as disclosed by Applicant, where the tone generators have one or more copper rings that vibrate at said at least one or more pulsed electromagnetic frequencies corresponding to a length, or a fraction or multiple of the length, of at least a portion of the copper rings.
 In regards to claim 9, the prior art of record does not teach or suggest a method, as disclosed by Applicant, where the tone generators comprise copper rings, said copper rings having a primary coil that is resonant with a secondary frequency of said one or more EMF frequencies at which a secondary coil of the copper rings vibrate that balances a force of gravity within a magnetic field produced by the copper rings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791